UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-03734 EuroPacific Growth Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: March 31 Date of reporting period: December 31, 2009 Vincent P. Corti Capital
